
	

114 HR 3453 IH: Federal Home Loan Bank Product Act
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3453
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mr. David Scott of Georgia (for himself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To clarify the regulatory treatment of Federal Home Loan Bank products.
	
	
 1.Short titleThis Act may be cited as the Federal Home Loan Bank Product Act. 2.Treatment of Federal home loan bank products (a)Section 1a(2) of the Commodity Exchange Act (7 U.S.C. 1a(2)) is amended—
 (1)in subparagraph (B), by striking and; (2)in subparagraph (C), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (D)is the Federal Housing Finance Agency for any Federal Home Loan Bank (as defined in section 2 of the Federal Home Loan Bank Act)..
 (b)Section 402(a) of the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27(a)) is amended— (1)by striking or at the end of paragraph (6);
 (2)by striking the period at the end of paragraph (7) and inserting ; or; and (3)by adding at the end the following:
					
 (8)any Federal Home Loan Bank (as defined in section 2 of the Federal Home Loan Bank Act)..  